UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


JOHN D. WALTER,

                              Plaintiff,
                                                             MEMORANDUM & ORDER
              - against -
                                                             18 CV 3060(RJD)(SLT)

QUEENS COLLEGE,FELIX V. MATOS
RODRIGUEZ,PAMELA S. SILVERBLATT,
CYNTHIA W. ROUNTREE and
GLENDA GRACE

                              Defendants.
                                                    X

DEARIE,District Judge:

        On January 27, 2016, Plaintiff John D. Walter ("Plaintiff or "Walter") was terminated

from his position as an adjunct lecturer at the Aaron Copland School of Music at Queens College

("College") after serving in the position for over nine years. Walter taught a variety of music

courses to hundreds of students, including one called "Private Vocal Lesson," which, as a matter

of practical necessity and longstanding College practice was held off campus because in the

College's view, the fees paid to adjunct professors were not enough to justify the expense of

traveling to campus for private lessons. Walter, who suffered from chronic atrial fibrillation, held

lessons at his apartment, which he shared with a female roommate. Walter's termination came

after an allegation surfaced that he had engaged in sexually inappropriate conduct during a

private vocal lesson in violation of the College's Policy on Sexual Misconduct("Policy"). Prior

to the single in-person meeting where Walter was made aware of the allegation, he received no

information about the nature or subject of the meeting, and at no time was Walter informed that

he faced termination. On January 26, 2016,two weeks after Walter's only in-person meeting,

which he attended alone, without a Union representative as was his right pursuant to his
Collective Bargaining Agreement("CBA"), the College's Title IX coordinator, Defendant

Rountree, issued a written report regarding the allegation. The next day Walter was terminated.

Walter subsequently contested his termination through a three-step grievance procedure pursuant

to his CBA. The appeals were unsuccessful.

        Walter now brings procedural and substantive due process claims pursuant to 42 U.S.C.

§ 1983 against Queens College and various Queens College employees (together,"Defendants").

Specifically, Walter's procedural due process claims arise under two theories:(i) the College's

Policy regarding sexual misconduct is vague as applied to his alleged conduct and failed to put

Walter on notice that his alleged conduct constituted a Policy violation, and (ii) the Defendants

failed to afford Walter constitutionally adequate pre- or post-deprivation process. Defendants

move to dismiss the complaint against Queens College on the grounds of Eleventh Amendment

immunity and against all Defendants for failure to state a claim. For the reasons that follow.

Defendants' motion is granted with respect to Queens College and Walter's substantive due

process claim and denied with respect to Walter's vagueness and pre-deprivation procedural due

process claims.

                                         BACKGROUND


       I.      The College's Policy on Sexual Misconduct

       The Policy on Sexual Misconduct states, in relevant part, "[t]his policy prohibits sexual

harassment, gender-based harassment and sexual violence" and explains that "[sjexual

harassment includes unwelcome conduct of a sexual nature, such as unwelcome sexual advances,

requests for sexual favors, and other verbal, nonverbal, graphic and electronic communications

or physical conduct that is sufficiently serious to adversely affect an individual's participation in

employment, education or other CUNY activities." Defs.' Br., Ex. C,ECF No. 30-3. The policy
goes on to explain that conduct is considered "unwelcome if the individual did not request or

invite it and considered the conduct to be undesirable or offensive." Id. For example,the policy

notes that "inappropriate or unwelcome physical contact or suggestive body language, such as

touching, groping, patting, pinching, hugging, kissing, or brushing against an individual's body"

as well as "verbal abuse or offensive comments of a sexual nature, including sexual slurs,

persistent or pervasive sexually explicit statements" or "undue and unwanted attention"

including "making sexually suggestive gestures" are circumstances that might constitute sexual

harassment "depending on the totality ofthe circumstances." Id.

        II.     Events Leading to Walter's Termination

        As part of his course in the fall 2015 semester, Walter provided one-on-one tutorials in

his home, consistent with long-standing College practice and because "the fees paid to adjunct

professors do notjustify the time and expense of traveling to campus to teach private lessons."

Complaint, ECF No. 1, at      6,93. At the end of the semester, while hosting a female student

for a vocal lesson, Walter began experiencing acute physical symptoms and physical pain

including body aches and neck pain—side effects of certain medications he was prescribed

following three different surgeries related to his chronic atrial fibrillation. Id.   51. As alleged

in the Complaint, Walter expressed his physical pain to his female student, who responded by

voluntarily offering to apply pressure to his neck to relieve the pain using a technique she learned

from her grandmother. Id.       8, 53. Walter alleges the student stood up from the piano, where

he and the student were sitting, stood behind him and applied pressure to his neck using her

thumb for less than one minute. Id.      8, 54. At the end of the vocal lesson, Walter asked the

student to apply pressure to his neck a second time and the student allegedly obliged "without

hesitation," and applied pressure again for less than one minute. Id. ^ 55. The student left
Walter's apartment. She ultimately received a B+ in her vocal class, which she was allegedly

"unhappy with" and "felt should have been higher." Id. H 56.

       On December 22,2015 the student met with the College's Title IX coordinator, Rountree.

The student claimed that while in Walter's apartment for a vocal lesson, Walter made comments

to her "of a sexual nature" and "on one occasion laid on a couch and insisted that she give him a

massage." Id. 191. Rountree emailed Walter on January 8, 2016, requesting an in-person

meeting "to discuss a confidential matter of importance." Id. 1|1[ 84, 86. When Walter asked if

he could participate in the meeting by telephone in light of his medical condition, he stated "my

employment is not in jeopardy, so I don't understand why I am being summoned with no

explanation." Id. H 86. Rountree did not respond to Walter's statement and "refuse[d] to provide

Walter with notice of why she wanted to meet with him, or the fact that he was under

investigation by Queens College." Id. ^ 87. Walter met with Rountree on January 12,2016, and

was told, for the first time, that he was under investigation by the College for a violation of its

Policy on Sexual Misconduct, and in particular its prohibition on making unwelcome comments

of a sexual nature and for asking a student "to massage his neck while he lay on the couch" in his

home. Id. H 95. However, Rountree did not provide Walter with a "written summary of the

allegations""as mandated by Queens College's Policies and Procedures." Id. H 94. Walter

denied the allegations and claimed that he never received a "massage" on his couch. Id. H 96.

He admitted that the student applied pressure to his neck while they sat at the piano. Id. ^ 97.

Walter left the meeting and was never asked to identify or provide any names of any witnesses.

Id. K 98. Walter alleges he left the meeting "completely confused about what was going on." Id.

At some point following Walter's meeting with Rountree, but before his termination, Walter

learned, and subsequently notified Rountree, that the complaining student had "physically and
sexually assaulted" another student and "had been dismissed from a prominentjazz club as an

intern for harassing another employee." Id. H 108. The complaint does not make any allegations

with respect to whether Rountree investigated or substantiated those allegations in compiling her

report.

          After the meeting with Walter, Rountree concluded her investigation by interviewing

three other students—who were identified as "witnesses" by the complaining student but were

not actually present during her private lessons—and conducted an additional interview ofthe

complaining student. Id. ^ 99, 105. One witness, whom Rountree interviewed while the

complaining student sat in the same room,recalled what the complaining student said about

Walter but claimed Walter "never engaged in inappropriate conduct" towards her, did not report

hearing Walter make any comments of a sexual nature in her presence and could only recall that

at one point Walter "stated that his ex-girlfriend was Japanese." Id. T[ 101. Another student

similarly recounted the complaining students' allegations and claimed that Walter made "sexual

comments" to her during two private lessons. Id. H 104. The third student stated she never

heard Walter make any inappropriate comments. Id-1106. Thereafter, the complaining student

advised Rountree that she kept audio recordings of her vocal lessons that should contain

inappropriate comments.' Id. 106. The student never provided Rountree with any recordings,

claiming that after about two hours of review of the recordings she found herself"pretty

depressed" and stopped searching. Id. ^ 112. Rountree made no attempts to secure these critical

recordings. Id.        113-14.

          Rountree prepared a written report, dated January 26, 2016, which was never disclosed to

Walter. Id-1111114-15. The report concluded that the complaining student's allegations regarding



'Walter alleges he requires all of his students to record their lessons.

                                                            5
knee touching and massaging while Walter lay face down on the couch and moaned loudly could

not be substantiated. Id- II117. Rountree did, however, credit the student's claim that Walter

asked her "to massage his neck" and "made unwelcome comments of a sexual nature" while

sitting at the piano. Id ^ 118. Notwithstanding the fact that Walter was never "provided with a

written summary ofthe allegations" against him, the next day, the President of Queens College

terminated Walter's employment. Id H 124. That decision was formally transmitted to Plaintiff

via letter from Rountree on February 8, 2016. Id.

       III.    Events Following Walter's Termination

       Following his termination, Walter commenced the three-step grievance process outlined

in his CBA. He filed a "Step One" grievance on January 28, 2016, contesting his allegedly

"improper discharge without just cause." Id. ^ 126. The grievance demanded Walter be

reinstated and awarded back pay for the spring 2016 semester. Id. Walter participated in a "Step

One" grievance meeting on March 24,2016, along with a Professional Staff Congress("PSC")

representative and Defendant Grace, acting as "the President's designee." Id. H 127. After the

meeting, Grace concluded that the College had just cause to terminate Walter given the fact that

Rountree substantiated a student's claim that Walter engaged in behavior constituting sexual

harassment under the Policy. Id. ^ 129. Grace did not provide any factual basis or reasoning

supporting this conclusion. Id. ^ 130. Grace also concluded that Rountree's findings revealed

Walter received due process pre-termination because the student's complaint was corroborated

by ''two students indicating [Plaintiff] made inappropriate comments of a sexual nature and

Walter's having requested a massage from the Complaining Student," even though only one of

the three witnesses said Plaintiff had previously made inappropriate comments of a sexual

nature. Id. Hlj 130-32.
       On May 12, 2016, Walter filed a "Step Two" grievance under the CBA with the

assistance ofindependently retained counsel. Id. K 138. The grievance meeting was held by

Sandy A. Curko but a decision was ultimately issued by Defendant Silverblatt, who was not

present at the "Step Two" meeting. Id. At his "Step Two" grievance hearing on June 17, 2016,

Walter, for the first time, introduced written statements from his own witnesses—students who

denied inappropriate behavior by Walter, including making comments of a sexual nature as well

as the testimony of a College student who said the complaining student had sexually assaulted

her. Id.f 139. Silverblatt issued a decision on September 6, 2016. Id. ^ 143. Silverblatt's

decision noted that Rountree's investigation concluded Walter "had inappropriately touched the

complainant," which Walter contends is inconsistent with the findings in Rountree's report—that

Walter "asked the complainant to massage his neck" and made unwelcome comments of a sexual

nature but the complainant's allegation that Plaintiff"touched" her and "on one occasion tapped

her knee" could not be substantiated. Id HU 144-45. Walter also alleges that Silverblatt's

decision falsely stated Walter admitted he asked the complainant to give him a massage at his

home, even though Walter specifically stated to Rountree that he asked the complainant to apply

pressure to his neck after she made an initial offer, and he did not ask her to give him a

"massage." Id^ 146.

       Walter filed a "Step Three" grievance and participated in a hearing held on March 9,

2017 and April 17, 2017. Id ^ 150. The CBA provides for arbitration at the "Step Three" stage

and states that "the disciplinary arbitrator's decision regarding guilt or innocence and the

sufficiency of grounds for the penalty shall be final and binding upon the parties." Id. ^ 149. On

May 15, 2017, the arbitrator denied Plaintiffs "Step Three" grievance. Id. f 151. The arbitrator

noted, in relevant part,"at issue in this case is whether [Plaintiff] engaged in misconduct in
violation of CUNY policy, whether he was afforded due process under basic just cause principles

and whether the penalty imposed was appropriate for the proven misconduct." Id. ^ 152. The

arbitrator concluded that even if Walter viewed the touching as "therapeutic" rather than

"sexual," that is not enough to remove the conduct from the Policy on Sexual Misconduct's

ambit. Id- II155. Finally, the arbitrator concluded that Walter "still received due process

because Grace, Silverblatt and the "Step Three" grievance provided Walter 'an opportunity to be

heard.'"id. H 157.

                                      LEGAL STANDARD


        A complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6) where it does not

contain enough factual allegations to state a claim for relief that is "plausible on its face." Bell

Atl. Corp. V. Twomblv. 550 U.S. 544, 570(2007). "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Ashcroft v. lobal. 556 U.S. 662, 678 (2009).

When deciding a motion to dismiss, the court is required to accept all material facts alleged in

the complaint as true and draw all reasonable inferences in the plaintiff's favor. Id. "In niling on

a motion pursuant to Fed. R. Civ. P. 12(b)(6), the duty of a court is merely to assess the legal

feasibility of the complaint, not to assay the weight of the evidence which might be offered in

support thereof." DiFolco v. MSNBC Cable LLC.622 F.3d 104, 111, 113(2d Cir. 2010)

("[w]hen there are well-pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief).

        However,"threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Harris v. Mills. 572 F.3d 66, 72(2d Cir. 2009); see also

Iqbal. 556 U.S. at 678-79("A pleading that does nothing more than recite bare legal conclusions



                                                  8
is insufficient to unlock the doors of discovery"). Indeed,"where a complaint pleads facts that

are merely consistent with a defendant's liability, it stops short of the line between possibility

and plausibility of entitlement to relief." Iqbak 556 U.S. at 678. The "plausibility standard"

requires "more than a sheer possibility that defendant has acted unlawfully." Id-

                                          DISCUSSION


   I.       Claims Against Defendant City University of New York("CUNY")

         The Eleventh Amendment bars lawsuits against a state or its agencies absent an explicit

Congressional waiver of the state's immunity in the federal law at issue. Diaz v. Citv Universitv

of New York. 2014 WL 10417871, at *12(S.D.N.Y. Nov. 10, 2014)fciting Will v. Michigan

Dep't of State Police. 491 U.S. 58,66(1989)). Congress did not waive the states' Eleventh

Amendment immunity from suit when it enacted section 1983. Quern v. Jordan. 440 U.S. 332,

345 (1979)("[section] 1983 does not explicitly and by clear language indicate on its face an

intent to sweep away the immunity of the States..."); see also Will. 491 U.S. at 67. CUNY has

long been considered "an arm of the state" of New York for purposes ofsovereign immunity and

as a result, Walter's section 1983 claims against CUNY,as opposed to the individual defendants,

are barred. Diaz. 2014 WL 10417871, at *12: see also Skalafuris v. Citv of New York. 444 F.

App'x 466,468(2d Cir. 2011); Clissuras v. Citv of New York. 359 F.3d 79, 82(2d Cir. 2004).

   II.      Walter's Substantive Due Process Claim

         Walter claims he has adequately alleged Defendants' employment-related conduct was

"arbitrary, irrational, or motivated by bad faith" and "discemable from the actions taken by a

private employer." PI. 0pp. Br., ECF No. 32, at 19-22. Walter asserts instead that Defendants'

conduct rises to the level of"affirmative state action" actionable under the substantive due

process doctrine. Id. On the other hand. Defendants contend Walter's substantive due process
claim (i)"is premised on the same allegations [Plaintiff] asserts in support of his procedural due

process ... claims" and (ii) in any event, is based on acts that "could have been taken on behalf

of a private employer." Defs.' Br, ECF No. 31, at 24.

       "The doctrine of substantive due process protects the individual against certain

government actions regardless ofthe fairness ofthe procedures used to implement them,"

McClarv v. O'Hare. 786 F.2d 83, 88(2d Cir. 1986), but the scope of the doctrine "is very

limited." Doe v. United States Merchant Marine Acad.. 307 F. Supp. 3d 121, 156(E.D.N.Y.

2018)(citing Washington v. Glucksberg. 521 U.S. 702, 720(1997)). A plaintiff must establish

"not only government action but also that the government action was so egregious, so

outrageous, that it may fairly be said to shock the contemporary conscience." Pena v. DePrisco,

432 F.3d 98, 112(2d Cir. 2005k see also Rosa R. v. Connellv. 889 F.2d 435,439(2d Cir. 1989)

(the challenged government decision must be "arbitrary or irrational or motivated by bad faith").

       However,"[wjhere the government's control is lessened, so is its duty, and its failings are

less likely to be of constitutional proportions cognizable under section 1983." McClarv. 786

F.2d at 88-89. For example,"[t]he substantive component of the Due Process Clause does not

provide a remedy to a public employee that would not be available to a private employee subject

to identical conduct by his employer." Id- at 89(no substantive due process claim with respect to

a public employee's decedent's wrongful death claim against the decedent's government

employer). Instead, to adequately plead a substantive due process claim, the alleged government

conduct must be "uniquely governmental" in character and "sufficiently severe ... as to

transcend the bounds of ordinary tort law and establish a deprivation of constitutional rights."

Id. at 88-89 & n.6: see also Cherrv v. N.Y.C. Housing Auth.. 2017 WL 4357344, at *29

(E.D.N.Y. Sept. 29,2017)(where government employees fabricated statements leading to


                                                10
termination of Plaintiffs employment,"such conduct is not the type of abuse of government

power necessary to state a substantive due process claim"); Bertram v. Metropolitan Transp.

Auth.. 2014 WL 748933, at *8(S.D.N.Y. Feb. 26, 2014)(plaintiff did not plead "uniquely

governmental" action where "the gravamen of plaintiffs allegations is that Defendants harassed

him and disciplined him on numerous occasions"); North Star Contracting Corp. v. Long Island

R.R. Co.. 723 F. Supp. 902,911 (E.D.N.Y. 1989)("A substantive due process right is not

implicated ... where the only tie the government has to the case is the fact that it is one of the

parties").

        Walter's complaint does not plausibly allege a substantive due process violation. At its

core, the complaint alleges Defendants are constitutionally liable for employment-related actions

that could just as well be imputed to a private employer. Walter was a professor at a state-run

educational institution. However, the fact that the College is state-run is only a qualifier, it is not

the institution's defining feature, and as a result, Walter's allegations do not rise to the level of

"uniquely governmental" conduct. Indeed, Walter's attempts to distinguish his case from the

facts of McClarv are misplaced. Walter argues that unlike McClarv. he does not bring a claim

"sounding in tort," but has instead "alleged that the Individual Defendants utilized their powers

as state officials to harm him." PI. 0pp. Br, EOF No. 32, at 23. However,ywj/ like McClarv.

"the actions of which Plaintiff complains—however egregious they may be—are the same kinds

of employment actions that any employer, whether public or private, could potentially take with

respect to an employee," and do not constitute an abuse of power unique to the College's role as

a state-run entity. Mancuso v. Village ofPelham, 2016 WL 5660273, at *17(S.D.N.Y Sept. 29,

2016). Defendants are not alleged to have abused "some power unique to [their] role as

[government officials]." Perfetto v. Erie Ctv. Water Auth.. 2006 WL 1888556, at *10


                                                  11
(W.D.N.Y. Jul. 7, 2006). Rather, Defendants allegedly engaged in tortious acts akin to wrongful

termination or breach of employment contract, and the mere fact that Walter was employed by a

state-run institution does not "transform" these allegations into substantive due process

violations. Thomas v. New York Citv Dent, of Educ.. 938 F. Supp. 2d 334, 354(E.D.N.Y 2013).

           Moreover, even if Defendants' alleged conduct was "uniquely governmental," as alleged

in the complaint, it was careless, slip-shod and perhaps unbalanced but the allegations do not

describe conduct so egregious or motivated by otherwise "illegitimate...concerns" so as to shock

the conscience or interfere with rights implicit in the concept of ordered liberty. John E. Andrus

Memorial.Inc. v. Daines. 600 F. Supp. 2d 563,586(S.D.N.Y. 2009). Walter's substantive due

process claim is therefore dismissed.

    III.      Walter's Procedural Due Process Claims

              a. Documents That May Be Considered

           Defendants attach the following documents as exhibits to their motion to dismiss:(i) the

CBA between CUNY and the PSC,(ii) the CUNY Policy on Sexual Misconduct,(iii) emails

exchanged between Walter and Rountree,(iv) Rountree's investigative report on Walter's

conduct,(v) Walter's letter of termination,(vi) the "Step One" grievance decision,(vii) the "Step

Two" grievance decision,(viii) the "Step Three" arbitration opinion and award, and (ix) the

AAA Employment Arbitration Rules and Mediation Procedures. Defendants argue that the

Court should consider all of these documents because they are "integral to the complaint" and

"courts have considered agency decisions that penalize public employees in resolving due

process challenges to those actions." See Zvneer v. Den't of Homeland Sec.. 615 F. Supp. 2d

50,61 (E.D.N.Y. 2009), affd 370 F. App'x 253(2d Cir. 2010)(finding Disciplinary Review

Board's decision "integral to the complaint" because "Plaintiffs claims arise out of her firing.


                                                  12
which was upheld by the [Board] decision" and because the "complaint alleges flaws in the

[Board] decision and proceedings"). On the other hand, Walter argues that mere discussion of

documents in a complaint or even including short quotations from them does not constitute

incorporation by reference. Cosmas v. Hassett, 886 F.2d 8, 13(2d Cir. 1989).

       As a general matter, the Court "must limit its analysis to the four comers ofthe

complaint" in deciding a motion to dismiss. Adams v. New York State Educ. Dept., 2010 WL

624020, at *19(S.D.N.Y. Feb. 23,2010)(citing Kopec v. Couehlin. 922 F.2d 152, 154-55 (2d

Cir. 1991)). The complaint, however, is "deemed to include ... any statements or documents

incorporated in it by reference," as well as any document upon which the Plaintiff solely relies

and which is integral to the complaint, even if not incorporated by reference, without converting

the motion to dismiss into a motion for summary judgment. Int'l Audiotext Network. Inc. v.

Am. Tel. & Tel. Co.. 62 F.3d 69, 72(2d Cir. 1995). Indeed, even if a document is not

incorporated by reference in the complaint, so long as the "plaintiff has actual notice" of the

document or "has relied upon [it] in framing the complaint" the document may be considered.

Cortec Indus.. Inc. v. Sum Holding L.P., 949 F.2d 42,44(2d Cir. 1991); see also Bancorp Servs.,

LLC V. Am. General Life Insur. Co., 2016 WL 4916969, at *2 n.3 (S.D.N.Y. Feb. 11, 2016).

Compare with Sira v. Morton. 380 F.3d 57,67(2d Cir. 2004)("Limited quotation from or

reference to documents that may constitute relevant evidence in a case is not enough to

incorporate those documents, wholesale, into the complaint"). However, before materials

outside the complaint may become the basis for dismissal (i) it must be clear on the record that

no dispute exists regarding the authenticity or accuracy of the document, and (ii) it must be clear

that there exists no material disputed issue of fact regarding the relevance of the document.

DiFolco,622 F.3d at 113 (reinstating claim where district court considered documents outside


                                                 13
the complaint to "assay[] the weight of the evidence...and improperly chose between reasonably

competing interpretations" to dismiss the complaint).

       The complaint relies extensively upon the terms and effect of the CUNY Policy on

Sexual Misconduct. Indeed, the complaint devotes 15 paragraphs to discussion of the Policy,

quotes from it liberally and relies exclusively on its terms to plead its vagueness claim. The

Court will thus consider the Policy itself, rather than limit its consideration to the excerpts cited

in the complaint. Moreover, the CBA and AAA Arbitration Rules and Mediation Procedures

spell out the "rules of the road" for Walter and the College and thus effectively function like a

contract incorporated by reference in a breach of contract claim. Plaintiff had actual notice of

these documents because Walter's pre- and post-deprivation process claims rely at least in part

on the Defendants' failure to abide by their terms. Cortec Indus.. Inc.. 949 F.2d at 44. Finally,

considering these documents would not require the court to weigh any evidence or "cho[o]se

between reasonably competing interpretations." DiFolco. 622 F.3d at 113. In sum,there is no

dispute regarding the accuracy of these documents and thus they merit the Court's consideration.

       However, at this stage, the Court will not consider the full set of reports and decisions

concerning Walter's termination, the emails exchanged between Rountree and Walter or

Walter's letter oftermination. Defendants claim that like Zvnger, in which the Court considered

an administrative decision on a motion to distniss, Walter's "claims arise out of[his] firing,

which was upheld by [three different decisions] and because the complaint alleges flaws in

[those] decision[s] and proceeding[s]," the decisions themselves are "integral to the complaint."

615 F. Supp. 2d at 61. Zvnger dealt with a single administrative decision, rather than thefour

separate decisions and reports issued in Walter's case. As alleged in the complaint, the four

decisions and reports are factually inconsistent and reveal "material disputed issues offact" and



                                                  14
potential inaccuracies rendering them inappropriate for consideration at this stage. DiFolco,622

F.3d at 111. Cf. Kramer v. Time Warner. Inc.. 937 F.2d 767, 774(2d Cir. 1991)("Courts

routinely take judicial notice of documents filed in other courts ...notfor the truth ofthe matters

asserted in the other litigation but rather to establish the fact ofsuch litigation"(emphasis

added)). If the Court considers these reports and decisions (as well as the emails and letter of

termination) without providing Walter the opportunity to seek discovery regarding their factual

bases and drafting processes, the Court would effectively be in the position of weighing an

incomplete evidentiary record before ruling on a 12(b)(6) motion. At the motion to dismiss

stage, the Court is constrained to evaluating the legal feasibility of the complaint and thus will

not consider these documents.


           b. Whether the Policy is Unconstitutionally Vague

        Walter argues that the Policy is vague and failed to put him on notice that the conduct as

alleged in the complaint—^the application of"therapeutic pressure" to his neck for less than one

minute on two occasions, one voluntary and unsolicited, the other on request—^was proscribed

and thus violates his due process rights. To that end, Walter contends that the terms "sexual

harassment" and "sexual nature" in the policy are "impermissibly vague." However, Defendants

argue Walter's conduct, which according to Defendants includes "the actions as found by the

arbitrator in the Step Three Decision," fell squarely within the Policy's prohibition on sexual

misconduct and specifically the prohibition on "inappropriate or unwelcome physical contact or

suggestive body language, such as touching, groping, patting . .." Farrell v. Burke. 449 F.3d

470,490(2d Cir. 2006)(citing Birzon v. King. 469 F.2d 1241, 1243 & n.4(2d Cir. 1972)).

       The Supreme Court recognizes two independent grounds on which a statute or policy

"may be so vague as to deny due process of law." Thobideau v. Portuondo. 486 F.3d 61,65(2d


                                                 15
Cir. 2007). First, the statute must "provide people of ordinary intelligence a reasonable

opportunity to understand what conduct it prohibits." Id.; see also Farrell, 449 F.3d at 483 (as-

applied vagueness challenges do not require the Court to determine "whether the actual plaintiff

knew that his or her conduct was prohibited"(emphasis added)). Second,"a law is

unconstitutionally vague if it authorizes or even encourages arbitrary or discriminatory

enforcement." Thobideau. 486 F.3d at 66 (statutes must be specific enough "to avoid resolution

on an ad hoc and subjective basis").

       Though a "statute or regulation is not required to specify every prohibited act" and "may

instead embody flexibility and reasonable breadth," it must nevertheless "set reasonably clear

guidelines...to prevent arbitrary and discriminatory enforcement." Perez v. Hoblock. 368 F.3d

166, 174-75 (2d Cir. 2004); United States v. Rvbicki. 354 F.3d 124, 142-43(2d Cir. 2003)(the

law, as applied to the specific conduct at issue, must define what is prohibited "with sufficient

definiteness" such that the policy will "channel the discretion" of those who are charged with

enforcement). This modest flexibility is "necessary to allow for the drafting of statutes and

regulations that are both general enough to take into account a variety of human conduct and

sufficiently specific to provide fair warning that certain kinds of conduct are prohibited."

Piscottano v. Murohv. 2005 WL 1424394, at *11 (D. Conn. June 9,2005)(citing Amett v.

Kennedv. 416 U.S. 134, 159-60(1972)). With respect to statutes which mandate civil rather than

criminal penalties,"the Supreme Court has expressed greater tolerance of enactments with civil .

.. penalties because the consequences of imprecision are qualitatively less severe." Perez. 368

F.3d at 175 (citing Village of Hoffman Estates v. Flipside. Hoffman Estates. Inc.. 455 U.S. 489,

498-99(1982)). To that end,"[sjchool disciplinary rules need not be as detailed as a criminal

code." A.F. bv Fenton v. Kings Park Cent. Sch. Dist.. 341 F. Supp. 3d 188, 198(E.D.N.Y. 2018),



                                                 16
in part because "maintaining security and order in the school requires a certain degree of

flexibility in school disciplinary procedures," Bethel Sch. Dist. No. 43 v. Fraser. 478 U.S. 675,

686(1986)(emphasis added).

         The Policy Walter supposedly violated prohibits "sexual harassment, gender-based

harassment and sexual violence against CUNY students, employees or visitors." Complaint,

ECF No. 1, K 70. Sexual harassment includes "unwelcome conduct of a sexual

nature...including physical conduct of a sexual nature" such that it creates a "hostile

environment,"^ evaluated from the perspective of a reasonable person in the position of a

complainant. Id. H 71. Moreover, conduct is unwelcome if the individual did not request or

invite it and considered the conduct to be undesirable or offensive. Id. H 72. For example,

"conduct that might constitute sexual harassment depending on the totality ofthe circumstances''

includes "inappropriate or unwelcome physical contact or suggestive body language, such as

touching, groping, patting pinching, hugging, kissing or brushing against an individual's body"

as well as "undue and unwanted attention, such as repeated inappropriate flirting, staring or

making sexually suggestive gestures." Id. ^ 74.

                        i. Relevant Conduct


         Defendants insist that the relevant conduct for purposes of an as-applied vagueness

analysis is the conduct as determined by the "Step Three" arbitrator post-deprivation. However,

the cases Defendants cite consider "charged" conduct in criminal cases, Defs.' Br., ECF No. 31,

at 20 (citing United States v. Smith. 985 F. Supp. 2d 547, 593(S.D.N.Y. 2014)), and, the civil

cases Defendants cite,confine their analysis of relevant conduct to "the facts as presented by the




^ A "hostile environment" exists where the "conduct is sufficiently serious that it alters the conditions of, or has the
effect of substantially interfering with, an individual's educational or work experience by creating an intimidating,
hostile, or offensive environment." Complaint, ECF No. 1, H 71.

                                                           17
Plaintiffs as true," A.F. bv Fenton, 341 F. Supp. 3d at 198, as well as "actual conduct... not

with respect to hypothetical situations at the periphery of the statute's scope," VIP of Berlin,

LLC V. Town of Berlin, 593 F.3d 179, 189(2d Cir. 2010). Therefore, in a civil case, on a motion

to dismiss, Walter's "actual" conduct for purposes of the Court's vagueness analysis is the

conduct as alleged in his complaint. Accordingly, this Court accepts as true (i) that "while

sitting at his piano Walter began to wince and rub his neck, while verbalizing his pain and

discomfort,"(ii) that the student "offered to use the same application of pressure points [she

learned from her grandmother] to Walter's neck to provide relief,"(iii) that the student then

"stood behind Walter and using the tips of her thumb and index fingers applied pressure to

Walter's neck" for approximately 30 seconds,(iv) that Walter asked the student to apply

pressure once again at the end ofthe lesson "for less than one minute," and(v)that as a result of

this conduct, the College determined Walter violated the Policy on Sexual Misconduct and

terminated him.

                   ii. Whether A Person of Ordinary Intelligence Would Have A Reasonable

                       Opportunity to Know What Conduct the Policy Prohibits

       Walter states a plausible claim that a person of ordinary intelligence would not have a

reasonable opportunity to understand that the College's Policy prohibits the voluntary and

initially unsolicited application oftherapeutic pressure to one's neck for less than a minute and

that such conduct warrants termination. The cases cited by Defendants do not compel a contrary

conclusion. Though the cases Defendants cite suggest schools enjoy wide latitude in fashioning

disciplinary policies, at first blush rendering them virtually impenetrable to a vagueness

challenge, these cases typically deal with the conduct of high school students, and the penalties

are often some modest term of suspension. For example, in Fraser. a high school student was


                                                 18
suspended for two days for violating the school's "disruptive-conduct rule" and making a
sexually explicit speech during an assembly. The Supreme Court concluded that "maintaining
security and order in the schools requires a certain degree offlexibility in school disciplinary
procedures" and "[g]iven the school's need to be able to impose disciplinary sanctions for a wide
range of unanticipated conduct disruptive of the educational process, the school disciplinary
rules need not be as detailed as a criminal code which imposes criminal sanctions." 478 U.S. at

686. Accordingly,"[t]wo days' suspension from school does not rise to the level of a penal
sanction calling for the full panoply of procedural due process protections applicable to a

criminal prosecution." Id-

       Unlike Frasen Walter's conduct, on the face of the complaint, is far more innocuous and

yet his consequence far more severe. On the one hand, there is a high school student(i) charged
with violating a disciplinary policy prohibiting "[c]onduct which materially and substantially

interferes with the education process .. . including the use of obscene, profane language and

gestures"(ii) by giving a speech referring to another student "in terms of an elaborate, graphic

and explicit sexual metaphor,"(iii) who received a two-day suspension.- Id. at 678. On the other

hand, there is a professor of almost 10 years with an unblemished record (i) charged with

violating a policy that prohibits "unwelcome [physical] conduct of a sexual nature" including

"inappropriate or unwelcome physical contact or suggestive body language"(ii) for receiving a

voluntary application of therapeutic neck pressure for less than one minute,(iii) who was

terminated from his employment. As-applied vagueness challenges must be analyzed with

respect to the specific conduct at issue, and thus the Court finds that the deference conferred to

the high school's disciplinary process in Eraser is not warranted here. At virtually every turn, the

facts, policies and penalties are distinct between the two cases. Perhaps most significantly.


                                                 19
Walter faced termination, not a two-day suspension. With a penalty that serious, even in the

context of a school policy, greater clarity is necessary.^

         Defendants also point to a single district court case in Colorado declining to find that a

similar sexual misconduct policy was unconstitutionally vague. Vanderhurst v. Colorado

Mountain College Dist.. 16 F. Supp. 2d 1297, 1305(D. Colo. 1998). However, that one case

does not control the Court's decision with respect to Mr. Walter. First, in Vanderhurst. the Court

considered the vagueness challenge on summary judgment, with the benefit of a more developed

factual record. Id. Second. Vanderhurst dispensed with plaintiffs vagueness challenge in three

sentences only stating that the policy did not violate the Supreme Court's vagueness test but

declining to provide any analysis or explanation as to why the policy as applied to plaintiffs

conduct was not unconstitutionally vague. Id.

         Unpersuaded by the cases cited by Defendants, the Court finds that Walter states a

plausible claim that the College's Policy on Sexual Misconduct would not "provide people of

ordinary intelligence a reasonable opportunity to understand what conduct it prohibits" as

applied to his particular alleged conduct. Thobideau.486 F.3d at 65. The Policy prohibits

unwelcome physical acts that are "sexual" in nature. A person of ordinary intelligence would

plausibly be inclined to understand that where alleged conduct is undertaken for a medical or

therapeutic purpose such conduct is decidedly not "sexual" in nature. Indeed,just as the physical

acts comprising mouth-to-mouth resuscitation would surely be deemed sexual in nature ifnotfor




^ Similarly, Defendants cite A.F. bv Fenton where high school students received a one-day suspension after they
received a text message containing a sexually explicit video. 341 F. Supp. 3d at 198. However, there the Court
concluded on somewhat of a technicality that although the students were punished for conduct falling outside the
scope ofthe school's disciplinary policy. Plaintiffs complaint failed to state a vagueness claim because the
complaint did not allege that the disciplinary policy failed to provide notice of what behavior was proscribed, only
that the Policy was erroneously applied to them. Id. at 199. A.F. bv Fenton is thus procedurally inapposite. Here,
the issue is not erroneous application of a policy but whether Walter has plausibly alleged that the Policy, as applied
to his conduct, was too vague to provide him with constitutionally adequate notice that his conduct was proscribed.

                                                          20
thefact that they are performedfor a specific medical purpose, here, where the alleged conduct

came after an explicit and voluntary offer to relieve physical pain, it is plausible that a person of

ordinary intelligence may not understand that a policy on sexual misconduct proscribes such

therapeutic touching/

                     iii. Whether the Policy Authorizes or Encourages Arbitrary or Discriminatory

                          Enforcement

         Walter also states a plausible claim with respect to the second prong of the vagueness

analysis—^the College's Policy on Sexual Misconduct, as applied to his alleged conduct,

"authorizes or even encourages arbitrary and discriminatory enforcement." Id. at 65-66. The

Policy defines "sexual activity," "sexual harassment,""sexual assault," "sexual misconduct" and

"sexual violence," but the Policy does not define the term "sexual" as a standalone term.

Accordingly, the Title IX coordinator maintains discretion to imbue the term "sexual" with her

own personal gloss, rather than some more objective, even if imperfect, standard. A sexual

misconduct policy that leaves ambiguous whether physical touching for a medical or therapeutic

purpose is, nevertheless,"sexual," is a policy vulnerable to arbitrary enforcement.

         Though the Court appreciates the need to craft statutes and policies with sufficient

breadth so as not to "convert the Constitution into an insuperable obstacle" to school

policymaking, id- at 69, without language appropriately cabining the term "sexual," the scope

and reach of the Policy is too nebulous and the Title IX coordinator's authority too unfettered.

To be clear, there are circumstances in which whether or not conduct is "sexual" in nature cannot

be disputed and indeed, the Policy's definition of"sexual activity" refers to some of this more


^ There are numerous examples where some form of physical touching may be medically necessary or suggested.
Perhaps a student is injured on campus and requires assistance fashioning a bandage or applying ointment or some
other medication—all acts that require physical touching for a medical or therapeutic purpose. As alleged in the
complaint, Walter received a similar form of physical touching that is not addressed explicitly in the Policy.

                                                       21
  explicit conduct. However,the gray areas, lacking an adequate definitional anchor, leave victims

  and the accused most vulnerable to arbitrary and inconsistent enforcement, uncertain of when a

  school official may decide physical contact rises to the level of a Policy violation or should be

  dismissed as a mere "misunderstanding." Given the facts pleaded in this complaint, a Policy on

  Sexual Misconduct without sufficient guidance on the word "sexual" as a standalone term leaves

  open the possibility that physical touching performed for a purported therapeutic purpose can

  result in termination without warning and thus encourages arbitrary or discriminatory

 enforcement. Walter has pleaded facts sufficient to state a plausible claim that the Policy, as

 applied to the conduct alleged in the complaint, is vague because (i) it does not provide people of

 ordinary intelligence a reasonable opportunity to understand what conduct it prohibits and (ii) it

 authorizes or encourages arbitrary or discriminatory enforcement.

               c. Pre-Deprivation Procedural Due Process^




'Defendants argue Walter abandoned his pre- and post-deprivation procedural due process claims because they
 were not featured in his opposition brief. However, ofthe two cases Defendants cite, one was decided on summary
 judgment, Esoerani^a v. Citv of N.Y.. 325 F, Supp. 3d 288,298(E.D.N.Y. 2018), and in the single case Defendants
 cite ruling on a motion to dismiss, the Court's primary basis for dismissal was plaintiffs "failure to allege facts" to
 support their claim, and not plaintiffs cursory treatment ofthe claim in its opposition brief, Bilinski v. Keith Harine
 Found.. Inc.. 96 F. Supp. 3d 35,47 & n.10(S.D.N.Y. 2015); see also Simon v. Citv of New York. 2015 WL
 2069436, at *2(S.D.N.Y. May 4,2015)(dismissing Plaintiffs section 1983 claims because "it is well established
 that private employers are not liable under Section 1983...unless the plaintiff proves that action pursuant to official
 policy ofsome nature caused a constitutional tort," while also noting "[pjlaintiffs failed to respond to Defendants'
 arguments with respect to those claims, so those claims are deemed abandoned"); Chamberlain v. Citv of White
 Plains. 986 F. Supp. 2d 363, 392(S.D.N.Y. 2013)(dismissing a complaint that "contain[ed] no factual content
 regarding this FMonelll theory," while also noting plaintiffs motion papers did not address the Monell claim).

 Indeed,"[a] court may, and generally will, deem a claim abandoned when a plaintiff fails to respond to a defendant's
 arguments that the claim should be dismissed," Chamberlain. 986 F. Supp. 2d at 392(emphasis added), and
 "[wjhere abandonment by a counseled party is not explicit but such an inference may be fairly drawn from the
 papers and circumstances viewed as a whole, district courts may conclude that abandonment was intended, Jackson
 V. Federal Exp.. 766 F.3d 189,196(2d Cir. 2014)(emphasis added). Walter's pre-deprivation procedural due
 process claim is not the sort of"kitchen sink," meritless claim that warranted dismissal on 12(b)(6) grounds in
 Bilinki. Chamberlain or Simon. Considering the circumstances as a whole, particularly counsel's discussion and
 representations at oral argument, the Court finds that Walter did not intend to abandon his pre- and post-deprivation
 procedural due process claims. In ruling on Defendants' 12(b)(6) motion, Walter may stand on the pre- and post-
 deprivation procedural due process allegations in his complaint.


                                                           22
        "In order to assert a violation of procedural due process rights, a plaintiff must 'first

identify a property [or liberty] right, second show that the government has deprived him ofthat

right, and third show that the deprivation was effected without due process.'" Doe v. United

States Merchant Marine Academv. 307 F. Supp. 3d 121, 149(E.D.N.Y. 2018)(citing Local 342.

Long Island Pub. Serv. Emps.. UMD.ILA. AFL-CIO v. Town Bd. of Huntineton. 31 F.3d 1191,

1194(2d Cir. 1994)).^ "In the context of a public employee, procedural due process is satisfied

if the government provides notice and a limited opportunity to be heard prior to termination, so

long as a full adversarial hearing is provided afterwards." Locurto v. Safir. 264 F.3d 154, 173

(2d Cir. 200IL see also Thompson v. New York Citv. 2013 WL 6409326, at *11 (S.D.N.Y. Dec.

9, 2013).

         First, notice must be "reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency ofthe action and afford them an opportunity to present their

objections." Mullane v. Central Hanover Bank & Trust Co.. 339 U.S. 306, 314(1950). Notice

"must do more than simply inform an aggrieved party of his entitlement to a hearing. Rather...

notice must adequately inform the party as to what the critical issue of the hearing will be."

Nnebe v. Daus. 184 F. Supp. 3d 54, 74(S.D.N.Y. 2016) rciting Turner v. Rogers. 564 U.S. 431

(2011)). "The particularity with which alleged misconduct must be described [in a notice] varies

with the facts and circumstances ofthe individual case ... the degree ofrequired specificity also

increases with the significance of the interests at stake." Spinelli v. Citv of New York. 579 F.3d

160, 172(2d Cir. 2009).




^ Defendants do not dispute that Plaintiff had a property interest in his continued employment as an adjunct lecturer
for the remainder of his term appointment with CUNY. Defs.' Br, ECF No. 31, at 11. Nor do Defendants dispute
that Plaintiff had a protected liberty interest in his reputation. Id. Accordingly, the Court must consider only
whether Plaintiff was deprived of those rights without due process of law.

                                                         23
       Second, whether the "limited" opportunity to be heard pre-deprivation is constitutionally

sufficient, regardless ofpost-deprivation process afforded, depends upon:(i) the nature of the

private interest that will be affected by the official action,(ii) the risk of an erroneous deprivation

of such interest through the procedures used, and the probable value, if any, of additional or

substitute procedural safeguards, and (iii) the Government's interest, including the function

involved and the fiscal and administrative burdens that the additional or substitute procedural

requirement would entail. Mathews v. Eldridge. 424 U.S. 319, 335 (1976); see also United

States V. James Daniel Good Real Prop.. 510 U.S. 43,53(1993)(finding the Mathews test

"provides guidance" in assessing whether to "tolerate" anything less than "notice and a hearing"

pre-deprivation); Patterson v. Couglin. 761 F.2d 886,893(2d Cir. 1985)("Once a cause of

action for a constitutional violation accrues, nothing that the state does subsequently can cut off

the § 1983 claim"). A pre-deprivation hearing in the context of public employment "need not be

elaborate." Cleveland Bd. of Educ v. Loudermill. 470 U.S. 532, 544(1985)("affording the

employee an opportunity to respond prior to termination would impose neither a significant

administrative burden nor intolerable delays"); Locurto, 264 F.3d at 173 ("requiring more than

notice of the charges, an explanation ofthe nature of the employer's evidence, and an

opportunity for the employee to respond would impede the government's interest in quickly

removing from service an unsatisfactory employee"); see also O'Conner v. Pierson. 426 F.3d

187, 198(2d Cir. 2005). Indeed, Loudermill simply requires "the opportunity to present reasons,

either in person or in writing, why proposed action should not be taken," 470 U.S. at 546,

bearing in mind that pre-termination process "does not purport to resolve the propriety of the

discharge, but serves mainly as a check against a mistake being made by ensuring there are




                                                 24
reasonable grounds to find the charges against employee are true and would support his

termination," Locurto. 264 F.3d at 174.

                    i. Notice


       In common parlance, Walter alleges he was effectively sandbagged by the College's Title

IX coordinator. Defendant Rountree. During email correspondence prior to his in-person

meeting, Rountree referred only to a "confidential matter of importance," and declined to inform

Walter ofthe "critical issue" of the hearing, or that the meeting would even be anything like a

hearing where Walter might be called upon to defend himself. Nnebe. 184 F. Supp. 3d at 74.

Moreover, during Walter's in-person meeting he was verbally informed that "allegations had

been made against him by a student alleging the use of unwelcome comments of a sexual nature

and asking her to massage his neck while he lay on the couch" and told who the student was.

Compl., EOF No. 1, H 95. However, Rountree allegedly did not inform Walter that the meeting

was "an investigatory interview, that it was disciplinary or that it was official," nor did she

provide Walter with a "written summary of the allegations" against him. Id.        95, 98. Notably,

Walter was not aware that he was facing termination during the meeting, an omission only

exacerbated by the fact that just prior to the meeting, when Walter asked to conduct the meeting

over the phone to accommodate his health condition, he stated "my employment is not in

jeopardy, so I don't understand why I am being summoned with no explanation." Id. ^ 86.

       First, Walter's email exchange with Rountree was too vague and not "reasonably

calculated" to apprise him of the "pendency of the action" and "afford [him] an opportunity" to

respond. Mullane. 339 U.S. at 314. Being summoned suddenly to discuss a "confidential matter

of importance" says nothing ofthe substance of any charges and affords no notice of"the critical

issue ofthe hearing." Nnebe. 184 F. Supp. 3d at 74. To the contrary, notice of a "confidential



                                                 25
matter of importance" does not even suggest there are any charges or that there will be some

proceeding akin to a hearing. Second, the verbal notice of charges Walter received during the in-

person meeting with Rountree might have informed Walter of the "critical issue of the

hearing"—allegations of unwelcome sexual touching and sexual comments—but,according to

the complaint, Walter left the meeting "completely confused about what was going on" because

he was not informed that the meeting was an "investigatory interview" or that it was

"disciplinary" and might result in termination. Where the only notice Walter received of the

charges against him (i) was delivered simultaneously with his opportunity to be heard, and (ii)

failed to apprise Walter that he faced termination, such notice is not "reasonably calculated" to

afford an opportunity, even if limited, to respond. Walter cannot realistically be expected to

develop an appropriate, albeit limited, response to charges of sexual misconduct that threaten his

livelihood and professional standing at the precise moment he is finally notified of those charges.

Accordingly, Walter was entitled to notice sufficient to apprise him of all relevant details

concerning his charges, including possible penalties, and with some time between the notice and

the opportunity to respond.

                   ii. Limited Opportunity to be Heard

       Although the opportunity to be heard pre-deprivation is limited in the context of public

employment, the employee is nevertheless entitled to some opportunity to respond. According to

the complaint, once Walter was notified of the charges against him, he had to respond

immediately and was not informed whether he would have any subsequent opportunities before

Rountree issued a decision. Moreover, Walter was never asked to provide the names of any

potential witnesses. Under Mathews. Rountree's sandbagging (i) improperly minimized "the

nature of the private interest that will be affected"—loss of Plaintiffs livelihood—(ii)ignored



                                                26
"the risk of an erroneous deprivation" by interviewing only the complainant's witnesses and

declining to seek out the complainant's lesson recordings—unassailable evidence of what did, or

did not occur during the lesson—without attempting to compile a more balanced factual record,

and (iii) focused almost exclusively on "the Government's interest." The loss of one's livelihood

must loom large in a Mathews analysis, and Plaintiff was entitled to a more robust opportunity to

be heard before his termination—it is not enough to point to Walter's three-step process post-

termination as a suitable antidote. LoudermilL 470 U.S. at 543 ("[T]he significance ofthe

private interest in retaining employment cannot be gainsaid. We have frequently recognized the

severity of depriving a person of the means of livelihood"); Patterson, 761 F.2d at 893.

       In Faghri v. Universitv of Connecticut. Defendants were entitled to summary judgment

on Plaintiffs procedural due process claim where a University dean was summoned to a face-to-

face meeting,"received oral notice ofthe university's intent to remove him from the deanship, a

brief explanation ofthe university's evidence, and an opportunity to be heard ... in that meeting

and immediately afterward" there was no due process violation. 621 F.3d 92, 100(2d Cir.

2010). However, in Faghri. the Plaintiff faced a demotion—removal of his deanship—not total

loss of employment. Id; see also Ciambriello v. Ctv. of Nassau. 292 F.3d 307, 320(2d Cir.

2002)("[Plaintiffs] interest in not being demoted...is undoubtedly less significant than a public

employee's interest in not being dismissed altogether [but] the private interest [in not being

demoted] is still substantial"). Moreover, the Court noted in Faghri that the Plaintiff had an

opportunity to respond both at the face-to-face meeting and after the meeting. Faghri. 621 F.3d

at 100. Here, accepting the allegations in the complaint as true, Walter was not made aware of

any subsequent opportunity to respond or supplement his response following the in-person

meeting with Rountree.



                                                27
         Even in Zever v. Board of Education, where the court noted "[i]n the case of an employee

with access to grievance procedures under a CBA,generally there is no due process violation

where...pre-deprivation notice is provided and the deprivation at issue can be fully remedied

through the grievance procedures provided for in the collective bargaining agreement," 98 F.

Supp. 3d 425, 435(D. Conn. 2015)(citing Adams v. Suozzi. 517 F.3d 124, 128(2d Cir. 2008)),

the Court nevertheless denied Defendants' motion to dismiss because based on the allegations in

the complaint, it was "entirely possible" that Plaintiff received notice "after her employment

status had already been changed, or only a day or two beforehand" and never had a hearing.

Here too, the allegations in the complaint make it "entirely possible," indeed, plausible, that

because Walter's notice and opportunity to respond came simultaneously, he was deprived of

even a limited opportunity to be heard. Moreover, here, Walter faced termination whereas in

Zever the Plaintiff faced a change in employment status, not outright termination. Accordingly,

Walter states a plausible procedural due process claim: he was entitled to a more meaningful

opportunity to be heard after receiving notice, and Defendants' motion to dismiss Plaintiffs

procedural due process claim should therefore be denied. ^

         The substantial nature of Walter's interest in retaining his livelihood combined with the

dearth ofinformation Walter received regarding any subsequent opportunity to be heard compel



^ There are numerous other cases in this Circuit where constitutionally adequate pre-deprivation process is
distinguishable from the facts Walter alleges in his complaint. See, e.g.. United States v. Barrett. 32 F. App'x 612,
614(2d Cir. 2002)(Plaintiff had 20 days to respond to pre-deprivation notice offorfeiture); Zvnger. 370 F. App'x at
255 (plaintiff given two opportunities to offer an alternative explanation for positive drug test results first during a
meeting with a medical review officer and later in a meeting with her supervisor and even if plaintiff"may quarrel
with defendants' rejection of her explanation" she was provided with sufficient opportunity to be heard); Chernoff v.
City of New York. 2009 WL 816474, at *3(E.D.N.Y. Mar. 26, 2009)(No due process violation where plaintiff
received written notice of charges in April 2003 and again in January 2004, and thus plaintiff had adequate
opportunity to respond); DeMasi v. Benefico. 567 F. Supp. 2d 449(S.D.N.Y,2008)(No due process violation where
plaintiff was ordered to report for "light transitional" work duty following injury, plaintiff in fact returned to work,
was able to perform "light transitional" duties, was informed via a subsequent letter that his benefits would be
terminated unless plaintiff provided medical evidence to the contrary).


                                                          28
  the Court to conclude that Walter has stated a plausible pre-deprivation procedural due process

  claim. Though the government's interest in protecting the CUNY student body from unwelcome

  comments or conduct of a sexual nature is undoubtedly significant, Walter's interest in his

  livelihood "cannot be gainsaid" or otherwise minimized. Loudermilh 470 U.S. at 543 (finding a

  violation of due process where employee was terminated without a pre-deprivation opportunity

  to be heard for lying about his criminal record). Rountree did not release the report that

  ultimately resulted in Walter's termination until two weeks after the in-person meeting and

  during that time Rountree only interviewed complainant's witnesses but did not interview or

  much less inquire into any witnesses Walter might have been able to provide. Rountree did not

  even secure available recordings of Walter's lessons with the complainant in finalizing her

  report. A constitutionally appropriate limited opportunity to respond would provide Walter an

  explicit opportunity to supplement his responses following the meeting. Without such an

  opportunity, and in light of the penalty he faced, Walter has alleged a plausible pre-deprivation

  procedural due process claim.^




'With respect to post-deprivation process, CBA-mandated arbitration procedures provide adequate post-deprivation
process for constitutional purposes. O'Connor v. Pierson. 426 F.3d 187, 198(2d Cir. 2005)("CBA-mandated
grievance procedures are routinely (though not always) held to provide adequate post-deprivation process"). Indeed,
  in Harhav v. Town of Ellington Bd. of Educ. 323 F.3d 206(2d Cir. 2003), the Court found that where the CBA
  governing plaintiffs employment established a grievance and arbitration procedure, which the plaintiff took
  advantage of and pursued arbitration, were sufficient to satisfy due process. See also Woicik v. Mass. State Lotterv
  Comm'n.300 F.3d 92, 102(1st Cir. 2002); Wilson v. New York. 2017 WL 9674497(E.D.N.Y. Jan. 24 2017).

  After Plaintiffs termination he exercised his right to a three-step grievance process culminating in arbitration.
  Typically, grievance procedures pursuant to a CBA "provide adequate post-deprivation process." O'Connor.426
  F.3d at 198. Here, Plaintiffs post-deprivation three-step de novo process was likely adequate, but that does not cure
  any and all pre-deprivation deficiencies. Indeed, Plaintiff was entitled to "notice, and a limited opportunity to be
  heard prior to termination, so long as a full adversarial hearing is provided afterwards." Locurto. 264 F.3d at 173.
  Even if"a full adversarial hearing is provided afterwards," Plaintiff was still entitled to "a limited opportunity to be
  heard" pre-deprivation, and Rountree's simultaneous notice and hearing procedure was likely inadequate. See also
  Faghri. 621 F.3d at 99("The due process clause requires a government employer to provide 'notice and opportunity
 for a hearing before terminating an employee with a protected property interest in his employment(emphasis
 added)).

                                                            29
                                         CONCLUSION


       The Court fully appreciates the concerns of the College about the conduct of its teaching

faculty and administration and the need for a strict and sensible Policy on Sexual Misconduct.

Indeed, allegations of sexual harassment must not be taken lightly and the Court does not quarrel

with the College's well-intentioned efforts to enforce its Policy. But, even well-intentioned,

aggressive enforcement must respect constitutional assurances of fairness and due process.

Given the facts alleged in this case, and despite the limited process due in the public employment

context and the flexibility typically afforded to school disciplinary policies, Walter has alleged

plausible vagueness and pre-deprivation procedural due process claims and the case should

proceed toward some appropriate resolution or a trial on the merits. Accordingly, Defendants'

motion is granted with respect to Walter's substantive due process claim and denied with respect

to Walter's vagueness and pre-deprivation procedural due process claims. All claims against

Defendant Queens College are dismissed.

SO ORDERED.


Dated: Brooklyn, New York
       June^ ,2019
                                                       s/Raymond J. Dearie


                                                      RAYMOND J. DEARIE
                                                      United States District Judge




                                                30
